14 So.3d 252 (2009)
Levinston E. GRIER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-2839.
District Court of Appeal of Florida, First District.
July 8, 2009.
Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender, Tallahassee, for Appellant.
*253 Bill McCollum, Attorney General, and Edward C. Hill, Jr., Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Levinston E. Grier appeals the summary denials of his motion to withdraw his plea and motion for conflict-free counsel. Grier argues that the trial court reversibly erred by failing to appoint conflict-free counsel upon his pro se post-sentence motion to withdraw his plea pursuant to Florida Rule of Criminal Procedure 3.170(l). This Court has consistently held that trial courts must appoint conflict-free counsel once a defendant indicates his desire to avail himself of the rule 3.170(l) procedure. Lester v. State, 820 So.2d 1078, 1078 (Fla. 1st DCA 2002); see also Norman v. State, 897 So.2d 553, 553 (Fla. 1st DCA 2005); Mosley v. State, 932 So.2d 1239, 1239 (Fla. 1st DCA 2006); Mullins v. State, 981 So.2d 1281, 1282 (Fla. 1st DCA 2008). Accordingly, the trial court was required to appoint conflict-free counsel upon Grier's facially sufficient and timely filed rule 3.170(l) motion. Therefore, we reverse the trial court's order denying Grier's motions to withdraw the plea and for conflict-free counsel. Upon remand, conflict-free counsel shall be appointed to assist Grier in this cause.
REVERSED and REMANDED with instructions.
BARFIELD, PADOVANO, and LEWIS, JJ., concur.